DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 1 and 10, the claims recite, in part, receiving, for the plurality of content delivery channels, temporal factor data and spatial factor data; for a particular content delivery channel of the plurality of content delivery channels, computing a plurality of experimental units, the experimental units comprising a response area based on the spatial factor data for the particular content delivery channel, and a response duration based on the temporal factor data for the particular content delivery channel; arranging the plurality of experimental units into hierarchies based on overlap of the response areas of each experimental unit; generating randomization constraints from an experimental design and confound data; assigning content to the hierarchies utilizing the randomization constraints and the confound data; and computing a content playlist for each content delivery channel based on the experimental units, wherein the content playlist at least specifies content to be played on each content delivery channel.
The limitations, as drafted and detailed above, are directed towards collecting and presenting data to ascertain the behavior and activity of people from content delivered through different communication channels, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically advertising, marketing or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of computer-implemented (claim 1), processor (claim 1), memory (claim 1), display (claim 1)¸ module (claim 10), and computer-based system (claim 10). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, computing, arranging, generating, and assigning) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer-implemented (claim 1), processor (claim 1), memory (claim 1), display (claim 1)¸ module (claim 10), and computer-based system (claim 10) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Page 19 Line 21 – Page 21 Line 21); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2-9 and 11-20 appear to merely limit computing of the content playlist, causing channels to play content, doubling the spatial and temporal factors, usage of utility functions for randomization constraints, collecting behavior data in experimental units, specifics of the channels, determining of the content playlist through random variations of content, addition of data collection devices, addition of a content effectiveness database, receipt of response data, parsing of response data, specifics of experimental condition, and addition of metric sensors on data collection devices, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The computer-implemented (claim 1), processor (claim 1), memory (claim 1), display (claim 1)¸ module (claim 10), and computer-based system (claim 10) are each functional generic computer components that perform the generic functions of receiving, computing, arranging, generating, and assigning, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the computer-implemented (claim 1), processor (claim 1), memory (claim 1), display (claim 1)¸ module (claim 10), and computer-based system (claim 10) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.
	
EXAMINER NOTE:  Examiner makes note of the Board of Appeals decision dated 5/10/2021 in parent application 15/114,443.  The Board issued an affirmance on the 35 U.S.C. 101 rejection of the claims in that case, which were substantially similar to the currently pending claims in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Pub No. 2007/0156382) in view of Burgen (WO 2010/039378).
Regarding claims 1, 10, Graham teaches receiving, for the plurality of content delivery channels, temporal factor data and spatial factor data, wherein each content delivery channel comprises one or more displays (Paragraphs 0034, 0045, 0074); for a particular content delivery channel of the plurality of content delivery channels, computing a plurality of experimental units, the experimental units comprising a response area based on the spatial factor data for the particular content delivery channel, and a response duration based on the temporal factor data for the particular content delivery channel (Paragraphs 0045, 0071, 0079); generating randomization constraints from an experimental design processor and confound data stored in memory (Paragraphs 0048-0050); and computing a content playlist for each content delivery channel based on the experimental units, wherein the content playlist at least specifies content to be played on each content delivery channel (Paragraphs 0037, 0038, 0057, 0078, 0079).
Graham does not appear to specify arranging the plurality of experimental units into hierarchies based on overlap of the response areas of each experimental unit and assigning content to the hierarchies utilizing the randomization constraints and the confound data.  However, Burgen teaches arranging the plurality of experimental units into hierarchies based on overlap of the response areas of each experimental unit and assigning content to the hierarchies (Pages 36-37, any combination of temporal and spatial, importance).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a hierarchical arrangement in order to note which content is most important.
Regarding claim 2, Graham teaches computing the content playlist additionally comprises the order of the content to be presented, the relative or absolute frequency of play within an experimental unit, or both (Paragraphs 0037, 0071).
Regarding claims 3, 11, Graham teaches causing the content delivery channels to play content consistent with the content playlist (Paragraphs 0037, 0071).
Regarding claims 4, 13, Graham teaches the response area is derived by doubling the spatial factor for a channel for content delivery (Paragraph 0045, changing patterns as goals change which would include doubling).
Regarding claims 5, 14, Graham teaches the response duration is derived by doubling the temporal factor (Paragraph 0045, changing patterns as goals change which would include doubling).
Regarding claim 6, Graham teaches a randomization constraint is derived using functions comprising an explore utility function and an exploit utility function (the specification explains explore and exploit utility functions as functions to determine value of gaining additional information about channels and value of displaying content on channels, Paragraphs 0044, 0045, 0063).
Regarding claim 7, Graham teaches collecting data indicative of behavior in the experimental units (Paragraphs 0043, 0052, 0087).
Regarding claims 8, 19, Graham teaches a channel for content delivery is selected from a group of channels of content delivery, comprises fixed-location digital displays, digital billboards, mobile devices, and web pages (Paragraphs 0036, 0042).
Regarding claim 9, Graham teaches the content playlist is determined based on varying a combination of content randomly, with experimental controls (Paragraphs 0031, 0032, 0049, 0050).
Regarding claim 12, Graham teaches a plurality of data collection devices situated within the response areas of the experimental units (Paragraphs 0043, 0052, 0059, 0063, 0080).
Regarding claim 15, Graham teaches a content effectiveness database comprising data regarding known content effectiveness of various of content pieces in the content database (Paragraphs 0063, 0065).
Regarding claim 16, Graham teaches receiving response data from response areas (Paragraphs 0043, 0052, 0059, 0063, 0080).
Regarding claim 17, Graham teaches parsing the response data based on an applicable experimental condition (Paragraphs 0043, 0052, 0059, 0063, 0080).
Regarding claim 18, Graham teaches the experimental condition comprises the content displayed during an experimental unit, the location of the experimental unit, and a time that the experimental unit started and ended (Paragraphs 0043, 0052, 0059, 0063, 0080).
Regarding claim 20, Graham teaches a plurality of data collection devices, and wherein the data collection devices comprise intermediate metric sensors associated with each channel for content communication and overall metric sensors associated with a cross- channel metric (Paragraphs 0043, 0052, 0059, 0063, 0080).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ABDI can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3688